                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON


BRANDON DEWOLFE,                                                                6:16-CV-00543-BR
       Plaintiff,

vs.
                                                                                            ORDER
COMMISSIONER OF SOCIAL SECURITY,
        Defendant.


       It is hereby ORDERED that attorney fees in the amount of $13,692.37 shall be awarded

to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiff's attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff's attorney and

mailed to Plaintiff's attorney's office as follows: Merrill Schneider, P.O. Box 14490, Portland,

OR 97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiffs attorney's office at the address stated above.




                                                      Anna Brown
                                                      United States District Court Judge
                                                                    'I.
